Memorandum Per Curiam.
Judgment unanimously reversed on the law and new trial granted, with ten dollars costs to plaintiff to abide the event. In view of the testimony of plaintiff that defendants’ officer requested plaintiff to come and collect his *545wages on the day he quit, plaintiff made out a prima facie case of a hiring at will. If the hiring was at will, plaintiff can recover for the time he actually worked. However, if he agreed to work for a week and quit without justification, he cannot recover. No opinion.
MacCrate, Smith and McCooey, JJ., concur.